Exhibit 4.1 APM - QIM FUTURES FUND, L.P. EXHIBIT A AGREEMENT OF LIMITED PARTNERSHIP This Agreement of Limited Partnership (Agreement) is made in Evergreen, Colorado, and is effective as of August 1, 2009, by and between Altegris Portfolio Management, Inc. 1202 Bergen Parkway, Suite 212, Evergreen, Colorado, 80439 (the General Partner), and each other party who shall execute this Agreement, as amended, whether in counterpart, by separate instrument or otherwise (including through Power of Attorney), as limited partners (collectively Limited Partners) (the General Partner and Limited Partners are sometimes collectively referred to as Partners). The parties desire to form a limited partnership for the purpose of conducting the business described below.The parties agree: 1. Formation and Name. The parties form a limited partnership under the Delaware Uniform Limited Partnership Act, as amended and in effect on the date of this Agreement (the Act).The name of the limited partnership is APM - QIM Futures Fund, L.P. (the Partnership).The General Partner shall execute and file a Certificate of Limited Partnership in accordance with the provisions of the Act and execute, file, record and publish (as appropriate) those amendments, assumed name certificates and other documents as are or become necessary or advisable in connection with the operation of the Partnership, as it determines.Each Limited Partner undertakes to furnish to the General Partner, if the General Partner so requests, a power of attorney which may be filed in those jurisdictions as the General Partner may deem appropriate with the Certificate of Limited Partnership and any amendments and any additional information as is required from the General Partner to complete any documents, including Certificates of Limited Partnership, this Agreement, amendments thereto and assumed name certificates, and to execute and cooperate in the filing, recording and publishing of those documents at the request of the General Partner. The GeneralPartner shall not be required to deliver a Certificate of Limited Partnership to each Limited Partner. 2. Principal Office. The address of the principal office of the Partnership shall be c/o Altegris Portfolio Management, Inc., 1202 Bergen Parkway, Suite 212, Evergreen, Colorado, 80439 or such other place as the General Partner may designate from time to time.The General Partner shall act as the Partnership’s agent for service of process. 3. Business. The Partnership’s business and purpose is to trade, buy, sell or otherwise acquire, hold or dispose of commodities, spot and forward foreign exchange, futures, options, forwards, swaps, exchange of futures for physical transactions and exchange of physical for futures transactions (EFPs) and other derivative instruments traded on markets and exchanges worldwide, both regulated and over-the-counter and any options thereon, securities, debt obligations, repurchase agreements and physical commodities including but not limited to currencies (Commodity Interests).The APM - QIM Futures Fund, L.P.
